Exhibit 99.1 Newfield Exploration Reports Fourth Quarter and Full-Year 2014 Results Ø Proved reserves up 14% to 645 MMBOE, nearly 60% liquids, adjusted for asset sales Ø Pre-tax PV10 value increases 18% year-over-year, adjusted for asset sales Ø Domestic liquids reserves increase more than 22% year-over-year, adjusted for asset sales(1) Ø Fourth quarter 2014 net production totals 12.7 MMBOE; Full-year 2014 production totals 49.2 MMBOE The Woodlands, Texas – February 24, 2015 – Newfield Exploration Company (NYSE: NFX) today reported its fourth quarter and full-year 2014 financial results, as well as 2014 year-end proved reserves. Additional operational highlights and disclosures regarding adjustments for asset sales are detailed in the Company’s @NFX publication, located on its website. Newfield will host a conference call at 10 a.m. CST, February 25, 2015. To listen to the call, please visit Newfield’s website at http://www.newfield.com. To participate in the call, dial 913-312-0848 and enter conference code 2273166 about 10 minutes prior to the scheduled start time. Fourth Quarter and Full-Year 2014 Financial Summary For the fourth quarter of 2014, the Company posted net income from continuing operations (inclusive of our China operations) of $367 million, or $2.65 per diluted share (all per share amounts are on a diluted basis). Net income in the quarter was impacted by the following items: · a $510 million ($328 million after-tax, or $2.37 per share) gain related to unrealized gain on commodity derivatives; · a $14 million ($9 million after-tax, or $0.07 per share) premium to call our Senior Notes Due 2018; and · a $7 million, ($5 million after tax, or $0.03 per share) inventory writedown. Excluding the items listed above, net income from continuing operations for the fourth quarter of 2014 would have been $53 million, or $0.38 per share(1). Revenues from continuing operations for the fourth quarter of 2014 were $495 million. Fourth quarter net cash provided by operating activities before changes in operating assets and liabilities was $337 million.(1) For the full-year 2014, Newfield posted net income from continuing operations of $650 million, or $4.71 per share. Excluding the unrealized gains on commodity derivatives, the premium to call notes, and the writedown of inventory, net income from continuing operations would have been $248 million, or $1.80 per share(1). Revenues from continuing operations were approximately $2.3 billion in 2014. For 2014, consolidated net cash provided by operating activities before changes in operating assets and liabilities was approximately $1.3 billion. Fourth Quarter and Full-Year 2014 Production Summary Newfield’s net production in the fourth quarter of 2014 was 12.7 MMBOE, of which approximately 0.3 MMBOE was from the Company’s China business. Domestic liquids production in the fourth quarter was up 9% compared to the third quarter of 2014, when adjusted for production associated with asset sales. The composition of fourth quarter total production was 42% oil, 18% natural gas liquids and 40% natural gas. For the full-year 2014, Newfield’s production was 49.2 MMBOE, of which 0.8 MMBOE was from the Company’s discontinued operations in Malaysia. Proved Reserves Newfield’s proved reserves at year-end 2014 were 645 MMBOE (96% domestic), up 14% over year-end 2013 (excluding 49 MMBOE associated with asset sales in 2014).Approximately 52% of reserves are proved developed. Total oil reserves increased 17% year-over-year and now comprise 47% of 2014 total Company reserves and approximately 60% are now liquids. Highlights from the Company’s year-end 2014 proved reserves report include (adjusted for asset sales during 2014): Ø The pre-tax present value of reserves (discounted at 10%) increased 18% year-over-year to $8.8 billion. Ø Domestic liquids reserves increased more than 22% year-over-year and represent 57% of domestic proved reserves. Ø Anadarko Basin proved reserves increased by 65 MMBOE year-over-year. SCOOP and STACK now comprise nearly 30% (181 MMBOE) of Company proved reserves. Ø The Company’s proved reserve life index is approximately 14 years. Newfield invested approximately $1.9 billion in continuing operations in 2014, excluding $255 million in asset retirement obligations (ARO) and capitalized interest and direct internal costs. Approximately $176 million was invested in acquisitions, land and seismic. The invested capital generated 99 MMBOE of “new” proved developed reserves of which 60 MMBOE were proved undeveloped at year-end 2013. The full-year 2014 investments also generated 110 MMBOE of new proved undeveloped reserves. Future development capital associated with the new undeveloped locations is approximately $1.9 billion. Please see proved reserve and cost incurred tables included in this release. Operational Highlights Newfield’s 2014 production results exceeded beginning of the year expectations in each of the Company’s focus areas. For complete highlights and a summary of significant wells completed in the fourth quarter of 2014, see the Company’s @NFX publication located on its website. Anadarko Basin Newfield’s net production in the Anadarko Basin averaged approximately 54,000 BOEPD in the fourth quarter of 2014. For the full year 2014, net production from the Anadarko Basin increased more than 100%, totaling 15.4 MMBOE. Newfield continues to increase its acreage position in the basin and today has nearly 300,000 net acres. SCOOP/Springer and STACK will be the primary focus of Newfield’s 2015 drilling program. Investments in these plays are expected to total about $820 million, or about 70% of the Company’s total 2015 planned capital expenditures. Newfield is currently running 10 operated drilling rigs in the Anadarko Basin and expects that its 2015 production will increase by more than 40% over 2014 levels. 2 Newfield continues to add acreage in its STACK play and today has approximately 210,000 net acres. Recent drilling results have now “production delineated” approximately 75% of STACK and consistent well results have been demonstrated across a 300 square-mile area. Drilling activities are increasing in STACK, with Newfield expecting to drill more than 50 STACK wells in 2015. This drilling campaign is expected to grow production in the play while holding acreage by production. Uinta Basin Newfield’s 2014 net production from the Uinta Basin grew 14% over 2013 levels. Fourth quarter 2014 net production averaged 25,000 BOEPD and full-year 2014 net production was approximately 9.4 MMBOE. In 2014, Newfield completed 11 super extended lateral (SXL) wells in the Central Basin to assess the Uteland Butte and Wasatch plays. In addition, a recent SXL horizontal test of a new prospective play – the Upper Castle Peak – was successful, with the well producing 1,681 BOEPD gross in initial production and a 30-day average rate of 981 BOEPD (91% oil). Newfield has approximately 65,000 net acres in the Central Basin. Although encouraged with results in the Central Basin, Newfield has temporarily suspended drilling operations in the Uinta Basin as a result of the commodity price decline. In the Greater Monument Butte Unit waterflood, water flood optimizations continue and the near-term focus is on improving operating expenses and improving margins. This decision allowed for a significant capital reallocation to the Anadarko Basin in 2015. As a result, Newfield expects that its Uinta Basin production will decline approximately 15% in 2015. Williston Basin Newfield’s Williston Basin net production in the fourth quarter of 2014 averaged 20,000 BOEPD. Strong well performance and superior execution in 2014 led to a 50% increase in year-over-year production. For the full-year 2014, Williston Basin net production totaled 6.6 MMBOE. The Company’s SXL (10,000’ laterals) completed well costs continue to show efficiency gains and averaged $6.9 million (gross) in the fourth quarter of 2014, including about $0.8 million in artificial lift and facilities. Newfield’s SXL wells are now being drilled in less than 20 days. Newfield expects that its SXL wells in 2015 will be drilled and completed for approximately $6.5 million (gross). Newfield has reduced its Williston Basin operated rig count from a four rig average in 2014 to a planned one-rig program in 2015. At this level of drilling activity, coupled with ongoing efficiency gains, the Company expects that its 2015 production in the Williston will remain flat year-over-year. Eagle Ford Production from the Company’s developments in the West Asherton field and Fashing area in 2014 grew more than 40% over the prior year to 4.3 MMBOE.Drilling in the Eagle Ford has been suspended for 2015, allowing for capital reallocation to the Anadarko Basin. The Company expects that its Eagle Ford production will decline approximately 13% in 2015. 3 Proved Reserves* The following table summarizes our 2014 proved reserve additions: Crude Oil and Condensate (MMBbls) Natural Gas (Bcf) Natural GasLiquids (MMBbls) Total(MMBOE) Continuing Operations December 31, 2013 68 Revisions of previous estimates 16 13 51 Extensions, discoveries and otheradditions 42 12 72 Purchases of properties 6 9 1 9 Sales of properties (3
